Citation Nr: 1550930	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome with degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a sensory deficit of the left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia patella and degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to September 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the appeal originally included a claim for an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.  In a May 2011 rating decision, the RO, in relevant part, granted service connection for degenerative arthritis of the cervical spine, and assigned a 10 percent evaluation, effective from August 4, 2010.  In April 2012, the Veteran appealed the initial rating.  In January 2014, the RO issued a statement of the case (SOC) addressing the issue.  In addition, the RO also issued another SOC addressing the issues on appeal, as listed above.  A substantive appeal (VA Form 9) was received in April 2014, indicating the Veteran wished to appeal all of the issues listed in both of the January 2014 SOCs.  On the VA Form 9, the Veteran's attorney indicated that she recognized that the substantive appeal was being filed late.  She noted that the SOCs did not arrive at her office until after the filing date.  Although she submitted the VA Form 9 more than 60 days after the SOCs were mailed, it was received within one year of the day that the June 2013 rating decision was mailed to the Veteran.  Therefore, the issues listed above remain on appeal.  However, the VA Form 9 was received nearly three years after the May 2011 rating decision.  Therefore, the substantive appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine was not timely.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 substantive appeal, the Veteran requested videoconference before the Board.  However, to date, such a hearing has not been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




